‘Case 3:18-cv-00863-BJD-JRK Document 43 Filed 09/19/19 Page 1 of 3 PagelD 498

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

JACKSONVILLE DIVISION
EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION,
Plaintiff,
V. Case No. 3:18-cv-863-J-39JRK

PACIFIC SUNWEAR OF CALIFORNIA,
LLC,

Defendant.
|

ORDER
THIS CAUSE is before the Court on the Report and Recommendation (Doc. 39)

entered by the Honorable James R. Klindt, United States Magistrate Judge, on August
14, 2019. In the Report, the Magistrate Judge recommends that the Court grant the Joint
Motion for Approval and Entry of Consent Decree (Doc. 38), enter the Consent Decree
(Doc. 38-1), and retain jurisdiction over enforcement of the Consent Decree for two years
from the date of this Order. Report J 1. The Magistrate Judge also recommends that the
Clerk of the Court be directed to administratively close this file and that the First Motion
to Compel (Doc. 33) be deemed moot. Id. ff] 2, 4. Finally, the Magistrate Judge
recommends that the Court direct Intervenor Plaintiff, John Sumner, and Defendant to file
a Joint Stipulation of Dismissal or other appropriate documents to close the file. See id. J
3. No party filed an objection to the Report and the time to do so has passed.’ Accordingly,

the matter is ripe for review.

 

’ Rule 6.02(a), Local Rules, United States District Court, Middle District of Florida directs
that any objections to a report and recommendation should be filed within fourteen days after
%

fase 3:18-cv-00863-BJD-JRK Document 43 Filed 09/19/19 Page 2 of 3 PagelD 499

The Court “may accept, reject, or modify, in whole or in part, the findings or
recommendations made by the magistrate judge.” 28 U.S.C. § 636(b). If no specific
objections to findings of fact are filed, the district judge is not required to conduct a de
novo review of those findings. See Garvey v. Vaughn, 993 F.2d 776, 779 & n.9 (11th Cir.
1993); see also 28 U.S.C. § 636(b)(1). Further, if no objections to a magistrate judge’s
report and recommendation are filed, the district court reviews legal conclusions only for
plain error and only if necessary in the interests of justice. Shepherd v. Wilson, 663 F.
App’x 813, 816 (11th Cir. 2016); see also Mitchell v. United States, 612 F. App’x 542, 545
(11th Cir. 2015) (noting that under 11th Circuit Rule 3-1, the appellant would have waived
his ability to object to the district court’s final order on a report and recommendation where
appellant failed to object to that report and recommendation). “Under plain error review,
we can correct an error only when (1) an error has occurred, (2) the error was plain, (3)
the error affected substantial rights, and (4) the error seriously affects the fairness,
integrity or public reputation of judicial proceedings.” Symonette v. V.A. Leasing Corp.,
648 F. App’x 787, 790 (11th Cir. 2016) (citing Farley v. Nationwide Mut. Ins. Co., 197 F.3d
1322, 1329 (11th Cir. 1999)).

Upon independent review of the entire record, the undersigned finds no plain error
in the Report. In light of Mr. Sumner and Defendant's filing of the Joint Stipulation of
Dismissal with Prejudice (Doc. 42), the Report is due to be adopted and modified in part
to omit the required filing of the joint stipulation of dismissal.

Accordingly, after due consideration, it is

 

service of the report and recommendation. On September 13, 2019, Plaintiff EEOC and
Defendant filed a Reply to the Report indicating that no objections have been made to the Report.
See (Doc. 40 { 1).
gCase 3:18-cv-00863-BJD-JRK Document 43 Filed 09/19/19 Page 3 of 3 PagelD 500

ORDERED:
1. The Court ADOPTS the Magistrate Judge’s Report and Recommendation
(Doc. 39) as the opinion of the Court as provided herein and as follows:
a. The Joint Motion for Approval and Entry of Consent Decree (Doc. 38) is
GRANTED.
b. The Consent Decree (Doc. 38-1) is APPROVED and EXECUTED.
c. The Court RETAINS jurisdiction over enforcement of the Consent Decree
for two years from the date of this Order.

2. Plaintiff EEOC’s First Motion to Compel Directed to Documents Concerning
Employment Opportunities at One Retail Location in St. Augustine, Florida, a Privilege
Log, Better Responses to Document Request Nos. 2, 5, 6, 22, 23, 25, 27 and 68 (Doc.
33) is DEEMED MOOT.

3. Intervenor Plaintiff, John Sumner’s, claims against Defendant are
DISMISSED with prejudice and each party shall bear its own costs and fees.

4. The Clerk of the Court is directed to TERMINATE any pending motions and
ADMINISTRATIVELY CLOSE this file.

th
DONE and ORDERED in Jacksonville, Florida this | g day of September, 2019.

AO Sd.

BRIAN J. DAVIS —
United States District Judge

5
Copies furnished to:

Counsel of Record
